PER curiam:
í — I
El 15 de octubre de 1998, el Procurador General formuló una querella contra el Ledo. Juan Carlos Gorbea Martínez, en la cual le imputó:
CARGO I: El licenciado Gorbea Martínez violentó lo dis-puesto en el Canon 23 del Código de Ética Profesional, al rete-*785ner indebidamente la cantidad de $497,524.00 pertenecientes a su cliente Sea-Land Services, Inc.
CARGO II: El licenciado Gorbea Martínez violentó los prin-cipios establecidos por el Canon 38 del Código de Etica Profe-sional, el cual, entre otras cosas, exige que todo abogado, tanto en la vida privada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. Querella de 15 de octu-bre de 2001, pág. 2.
El 1ro de noviembre de 1998, el licenciado Gorbea Mar-tínez contestó y, aunque negó los cargos que le fueron im-putados, aceptó los hechos.
HH H-H
Según el Informe del Comisionado Especial, ex Juez Superior, Hon. Enrique Rivera Santana, en 1982 Gorbea Martínez acordó, mediante un contrato de servicios profe-sionales con la Sea Land Service, Inc. (Sea Land), gestio-nar extrajudicialmente el cobro de fletes, cargos por de-mora en el uso de equipos, o cargos por cualesquiera otros servicios ofrecidos, a los clientes morosos. De no rendir fru-tos, acudiría al Tribunal.
El procedimiento para el trámite de los pagos recibidos por Gorbea Martínez requirió, en sus inicios, que los che-ques cobrados —girados indistintamente a nombre de Sea Land, Ledo. Juan Carlos Gorbea o Quilinchini, Medina, Oliver & Gorbea —(1) fueran remitidos a Sea Land. Al ha-cerlo, Gorbea Martínez facturaba sus honorarios a base de un porcentaje determinado de la cantidad recibida, que va-riaba dependiendo de la gestión realizada.
Así las cosas, el 14 de noviembre de 1985, Sea Land —a través de su Gerente de Crédito, Sr. Manuel L. Toro— in-formó por escrito a Gorbea Martínez un nuevo procedi-miento para el trámite de los pagos de clientes. Se le ins-*786truyó informar a los deudores de Sea Land a quienes él reclamaba, que debían hacer el cheque a nombre del abogado. Este, a su vez, deduciría sus honorarios y remiti-ría el balance a Sea Land. El nuevo procedimiento le re-quería enviar a Sea Land una copia de los cheques recibi-dos junto a la factura por los servicios prestados y cobrados anticipadamente.
Gorbea Martínez “entendió” que esas instrucciones le autorizaban a depositar los dineros cobrados en su cuenta personal en el Banco Cooperativo de Puerto Rico. Recibía y endosaba también, para que se depositaran en dicha cuenta, cheques pagaderos a favor de Sea Land. De esta forma el Banco Cooperativo acumuló en esa cuenta ciento sesenta y un mil setecientos cincuenta dólares ($161,750) en concepto de cheques girados a favor de Sea Land. Pos-teriormente, Sea Land ordenó al Banco cooperativo descon-tinuar dicha práctica. Sin embargo, por “desconocer” las nuevas instrucciones, Gorbea Martínez continuó la misma práctica y no informó a Sea Land los cheques recibidos a nombre de ésta que él depositó en su cuenta personal.
En 6 de abril de 1995, un cliente —a quien Sea Land denegó el crédito por razón de una supuesta deuda— le planteó que la había saldado mediante pagos directos re-mitidos a Gorbea Martínez. Ello motivó que representan-tes de Sea Land se reunieran con Gorbea Martínez para conocer el estado de las cuentas. Éste aceptó que durante seis (6) años (1989-1995), recibió pagos de los clientes y los depositó en su cuenta personal, entre ellos, cuatrocientos ochenta y cinco mil noventa y cinco dólares con quince centavos ($485,095.15) correspondientes a unos cuarenta y cuatro (44) clientes, los cuales no remitió a Sea Land. Al realizar su propia investigación, Sea Land detectó que los pagos retenidos correspondían a cuarenta y siete (47) clien-*787tes y la cantidad ascendía a quinientos catorce mil nove-cientos catorce dólares ($514,914).(2)
Gorbea Martínez ofreció reponer el dinero; no obstante, al no acordarse plan de pago, Sea Land presentó una ac-ción en cobro de dinero ante la Corte de Distrito Federal para el Distrito de Puerto Rico (Civil Núm. 96-1068, Sea Land Service, Inc. v. Juan Carlos Gorbea Martínez y otros).(3) Este caso finalizó mediante estipulación en la cual Gorbea Martínez se obligó a pagar cuatrocientos noventa y siete mil quinientos veinticuatro dólares ($497,524). Sin embargo, Sea Land sólo recuperó ciento sesenta y un mil setecientos cincuenta dólares ($161,750) del allí codeman-dado Banco Cooperativo, quien aceptó pagarlos porque cu-brían cheques pagaderos a favor de Sea Land, que como entidad bancaria indebidamente depositó en la cuenta personal de Gorbea Martínez.
El 8 de abril de 1998, Gorbea Martínez, sin haber satis-fecho cantidad alguna de la suma estipulada —cuatrocien-tos noventa y siete mil quinientos veinticuatro dólares ($497,524.00)— presentó petición al amparo del Capítulo 7 de la Ley federal de Quiebras, 11 U.S.C. sees. 361-520.
HH HH
En lo concerniente al manejo de los bienes del cliente, el Canon 23 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en lo pertinente, que “[l]a naturaleza fiducia-ria de las relaciones entre abogado y cliente exige que éstas estén fundadas en la honradez absoluta. En particular, debe darse pronta cuenta del dinero u otros bienes del cliente que vengan a su posesión y no debe mezclarlos con sus propios bienes ni permitir que se mezclen”. (Énfasis *788suplido.) Clara y diáfanamente prohíbe la retención y dis-posición inapropiada de cualquier suma de dinero pertene-cientes a los clientes. In re Fernández Paoli, 141 D.P.R. 10 (1996); In re Morales Soto, 134 D.P.R. 1012 (1994); In re Vázquez O’Neill, 121 D.P.R. 623 (1988); In re Félix, 111 D.P.R. 671 (1981); In re Ayala, Jr, 109 D.P.R. 440 (1980); In re Cardona Vázquez, 108 D.P.R. 6 (1978); In re Roldán Figueroa, 106 D.P.R. 4 (1977); In re Maldonado Soto, 83 D.P.R. 444 (1961).
El licenciado Gorbea Martínez no cuestiona la veracidad de los graves hechos imputádoles, sino que atribuye su falta de juicio al sistema de cobro implementado por Sea Land y “estado mental y anímico”. Nos indica que la razón de su comparecencia es admitir sus errores e informarnos que está en proceso de solicitar ayuda médica que atienda su problema de alcoholismo e inestabilidad mental. Final-mente nos solicita le apliquemos la Regla 15 de nuestro Reglamento, 4 L.P.R.A. Ap. IX.
No podemos acceder. No hay base en el expediente ten-dente a sostener que durante el extenso período de años en que se apropió de los dineros de Sea Land, esos problemas fueran la causa de sus violaciones éticas; de hecho, no le impidieron continuar practicando la profesión lucrativamente.
La flagrante violación ética de Gorbea Martínez con-lleva separarlo inmediata e indefinidamente de la práctica de la profesión. Ello no es óbice para que atienda su ale-gado problema con el alcohol y estado mental; factor a to-mar en consideración si en el futuro, de desearlo —previa clara demostración de que los ha superado y rehabilitado— nos solicita reinstalación.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Corrada Del Río se inhibió.

 Esta última era una asociación de abogados, de la que el licenciado Gorbea Martínez formaba parte, por la que estos abogados compartían gastos comunes de la oficina.


 Alegaciones 14 y 15 de la queja, aceptadas por el querellado.


 Como parte del descubrimiento de prueba en dicho caso, se tomó una depo-sición a Gorbea Martínez en la que admitió los hechos que se relacionan en las conclusiones 4 y 5 del Informe del Comisionado Especial.